

Exhibit 10.11




PERFORMANCE CASH AWARD AGREEMENT


This Performance Cash Award Agreement (“Agreement”), effective as of July 23,
2020 (“Grant Date”), is between NuStar Energy L.P. (the “Partnership”) and the
recipient of this Agreement (“Participant”), a participant in the NuStar Energy
L.P. 2019 Long-Term Incentive Plan, as the same may be amended (the “Plan”),
pursuant to and subject to the provisions of the Plan. All capitalized terms
contained in this Agreement shall have the same definitions as are set forth in
the Plan unless otherwise defined herein. The terms governing this Award are set
forth below. Certain provisions applicable to this Agreement are set forth on
Appendix A.


1. Grant of Performance Cash. The Compensation Committee (the “Committee”) of
the Board of Directors of NuStar GP, LLC (the “Company”) hereby grants, pursuant
to Section 6.3 of the Plan, to Participant the amount of Performance Cash under
the Plan communicated to Participant by Participant’s manager, which represents
the target amount of Performance Cash subject to this Agreement, which grant is
subject to the terms and conditions of this Agreement and the Plan. “Performance
Cash” is an unfunded, unsecured contractual right which, upon vesting, entitles
Participant to receive the amount of Performance Cash subject to this Agreement.


2. Performance Period. Except as provided below with respect to a Change of
Control and as the Committee may provide with respect to TUR (as defined in
Section 4A), the performance period for any Performance Cash eligible to vest on
any given Vesting Date (as defined below) shall be the calendar year ending on
the December 31 immediately preceding such Vesting Date (each, a “Performance
Period” and specifically, with respect to each of 2020, 2021 and 2022, the “Year
1 Performance Period,” the “Year 2 Performance Period,” and the “Year 3
Performance Period,” respectively).


3. Vesting and Payment.
A. Vesting. Except as otherwise provided in this Agreement, the Performance Cash
granted hereunder shall be eligible to vest, subject to Section 4, over a period
of three years in equal, one-third increments (each increment, an “Annual
Tranche” and specifically, with respect to the applicable Performance Period for
each of the periods ending on December 31, 2020, 2021 and 2022, the “Year 1
Annual Tranche,” the “Year 2 Annual Tranche,” and the “Year 3 Annual Tranche,”
respectively). Except as otherwise provided in this Agreement, the applicable
portion, if any, of each Annual Tranche shall vest on the date that the
Committee certifies the attainment of the Performance Goals established by the
Committee (“Performance Measures”) for the applicable Performance Period in
accordance with Section 4 following completion of the applicable Performance
Period (each of these three vesting dates is referred to as a “Vesting Date”).
Except as provided below in Section 3C, Performance Cash subject to an Annual
Tranche that does not vest as of the Vesting Date for such Annual Tranche shall
be automatically and immediately forfeited for no consideration. In no event
shall an amount of Performance Cash greater than 200% of the amount of
Performance Cash subject to this Agreement vest under any circumstances.





--------------------------------------------------------------------------------



B. Payment. Except as provided otherwise in Section 6, any Performance Cash that
vests pursuant to this Agreement shall be paid as soon as reasonably practical
after the applicable Vesting Date and in all events no later than March 15 of
the calendar year following the end of the applicable Performance Period. This
Agreement and the Award evidenced hereby are intended to comply with or
otherwise be exempt from, and shall be administered consistently in all respects
with, Section 409A of the Code and the regulations promulgated thereunder and
each payment hereunder shall be considered a separate payment under Section 409A
of the Code. If necessary in order to attempt to ensure such compliance, this
Agreement may be reformed, to the extent possible, unilaterally by the
Partnership consistent with guidance issued by the Internal Revenue Service.
Notwithstanding anything to the contrary contained herein, the Committee,
subject to applicable law, retains the discretion to settle any amount of
Performance Cash that vests pursuant to this Agreement by delivery of a number
of Units equal to such vested amount of Performance Cash based on the Fair
Market Value of a Unit on such Vesting Date (provided, however, that if
settlement of any Annual Tranche in Units would result in delivery of a
fractional Unit with respect to such Annual Tranche, such fractional Unit shall
be rounded to the nearest whole number such that no fractional Units will be
delivered hereunder). If the Committee elects to settle any amount of
Performance Cash in Units, Participant agrees that any Units to which
Participant will be entitled in connection with the vesting, if any, of
Performance Cash under this Agreement may be in uncertificated form and recorded
with the Partnership’s or its Affiliates’ service provider.


C. Additional Vesting Opportunity for Carried Forward Amount. With respect to
each Annual Tranche, any Performance Cash that does not vest at least at the
target level on the original Vesting Date for such Annual Tranche and that would
otherwise be forfeited pursuant to Section 3A (the “Carried Forward Amount”)
shall not be forfeited pursuant to Section 3A and shall again be eligible to
vest on the Vesting Date for the immediately following Performance Period. The
portion of the Carried Forward Amount that vests, if at all, shall be based on
the attainment of the Performance Measures for such immediately following
Performance Period; provided, however, that regardless of the level of
Performance Measures achieved for the immediately following Performance Period,
no more than 100% of the Carried Forward Amount shall be eligible to vest. Any
Carried Forward Amount that does not vest on the Vesting Date for the
immediately following Performance Period shall be automatically and immediately
forfeited for no consideration.


4. Performance Measures.


A. Performance Cash Vesting for the Year 1 Performance Period. The amount of
Performance Cash in the Year 1 Annual Tranche that will vest on the applicable
Vesting Date shall be determined by multiplying (1) the average of the DCR
Vesting Percentage for the Year 1 Annual Tranche and the TUR Vesting Percentage
for the Year 1 Annual Tranche (each, as defined below) by (2) the amount of
Performance Cash in the Year 1 Annual Tranche.









--------------------------------------------------------------------------------



I. DCR Vesting Percentage for the Year 1 Annual Tranche. The DCR Vesting
Percentage for the Year 1 Annual Tranche shall be based on the distribution
coverage ratio (“DCR”) achieved by the Partnership during the Year 1 Performance
Period as follows:

LevelDCRDCR Vesting Percentage for Year 1 Annual TrancheThreshold1.38 :
150%Target1.53 : 1100%Exceeds Target1.68 : 1150%Maximum1.83 : 1200%



If the actual performance is between performance levels, the DCR Vesting
Percentage will be interpolated on a straight line basis for achievement between
performance levels. Notwithstanding the foregoing, the Committee has full
discretion to apply a DCR Vesting Percentage between 0% and 200% to the Year 1
Annual Tranche.
II. TUR Vesting Percentage for the Year 1 Annual Tranche. The TUR Vesting
Percentage for the Year 1 Annual Tranche shall be based on the Partnership’s
total unitholder return (“TUR”) relative to the TURs of the peer group of
companies set forth on Appendix B (the “Target Group”) during the period
beginning on July 31, 2018 and ending on December 31, 2020 (“Year 1 TUR
Period”).
a. Total Unitholder Return (TUR). The TUR for each company in the Target Group
(including the Partnership) is measured by dividing the sum of (i) the cash
distributions on the common shares or common units of such company during the
Year 1 TUR Period, assuming cash distribution reinvestment and (ii) the
difference between the price of a common share or common unit of such company at
the end and at the beginning of the Year 1 TUR Period (appropriately adjusted
for any share or unit dividend, share or unit split, spin-off, merger or other
similar corporate events) by (iii) the price of a common share or common unit of
such company at the beginning of the Year 1 TUR Period.
b. Performance Ranking. The TUR for the Year 1 TUR Period for the Partnership
and each company in the Target Group shall be arranged by rank from best to
worst according to the TUR achieved by each company. The total number of
companies so ranked shall then be divided into four groups (“Quartiles” and each
a “Quartile”). For purposes of assigning companies to Quartiles (with the 1st
Quartile being the best and the 4th Quartile being the worst), the total number
of companies ranked (including the Partnership) shall be divided into four
groups as nearly equal in number as possible. The number of companies in each
group shall be the total number contained in the Target Group divided by four.
If the total number of companies is not evenly divisible by four, so that there
is a fraction contained in such quotient, the extra company(ies) represented by
such fraction will be included in one or more Quartiles as follows:
         



--------------------------------------------------------------------------------




FractionExtra Company(ies)¼1st Quartile½1st Quartile
2nd Quartile¾1st Quartile
2nd Quartile
3rd Quartile



c. Vesting Percentage. The TUR Vesting Percentage for the Year 1 Annual Tranche
shall be determined based on where the Partnership’s TUR during the Year 1 TUR
Period falls within the following ranges:

Partnership TUR PositionTUR Vesting Percentage for
Year 1 Annual Tranche
4th Quartile
0%
3rd Quartile
50%
2nd Quartile
100%
1st Quartile
150%If the Partnership’s TUR is the highest achieved in the 1st Quartile200%



Notwithstanding the foregoing, the Committee has full discretion to apply a TUR
Vesting Percentage between 0% and 200% to the Year 1 Annual Tranche.


B. Performance Cash Vesting for the Year 2 and Year 3 Performance Periods. The
Committee will designate the Performance Measures that will apply for the Year 2
Performance Period and the Year 3 Performance Period (the “Year 2 Performance
Measures” and the “Year 3 Performance Measures,” respectively) during the
applicable year. Within the Committee’s discretion, the Year 2 Performance
Measures and the Year 3 Performance Measures may result in the vesting of
greater than 100% (up to 200%) of the Year 2 Annual Tranche and the Year 3
Annual Tranche, respectively. The Year 2 Performance Measures and the Year 3
Performance Measures shall be applied to the Year 2 Annual Tranche and the Year
3 Annual Tranche, respectively, to determine the Performance Cash that vests
with respect to the applicable Performance Period. Notwithstanding the
foregoing, the Committee has full discretion to vest between 0% and 200% of the
applicable Annual Tranche, regardless of the level of Performance Measures
achieved for the applicable year.
5. Termination of Employment.
A. Voluntary Termination and Termination for Cause. Except for a Change of
Control, if Participant’s employment is voluntarily terminated by Participant
(other than through Participant’s death), or is terminated by the Company, the
Partnership or any of their respective Affiliates for Cause, any Annual Tranche
for a Performance Period not completed as of the date of termination shall be
automatically forfeited for no consideration; provided, however, that a
Participant who remains continuously employed with the Company, the Partnership
or any of their respective Affiliates from the Grant Date through the last day
of a Performance Period will be entitled to the Performance Cash (i.e., the
Performance Cash in the Annual Tranche for such completed Performance Period in
accordance with Section 4 and any Carried Forward Amount from the immediately
preceding Performance Period which is eligible to vest with



--------------------------------------------------------------------------------



respect to such completed Performance Period), whether or not Participant
remains employed by the Company, the Partnership or any of their respective
Affiliates until the Vesting Date applicable to the completed Performance
Period.
B. Death, Disability and Termination Other Than for Cause. Except for a Change
of Control, if Participant experiences a Disability (as defined below) or if
Participant’s employment with the Company, the Partnership or any of their
respective Affiliates is terminated by the Company, the Partnership or such
Affiliate other than for Cause (at a time when Participant is otherwise willing
and able to continue providing services) or as a result of Participant’s death
(each, a “Triggering Event”), and the then-current Performance Period will be
completed in fewer than 30 days after such Triggering Event, the Annual Tranche
applicable to the then-current Performance Period (and any Carried Forward
Amount which is eligible to vest with respect to the then-current Performance
Period) shall vest and be paid in accordance with Sections 3 and 4 as if
Participant had remained employed through the last day of the Performance
Period. Any Performance Cash (including any Carried Forward Amount) that fails
to vest for the then-current Performance Period after the application of the
previous sentence, including any Performance Cash for any Performance Periods
that would otherwise have commenced following the Triggering Date, shall be
automatically and immediately forfeited for no consideration. Any Performance
Cash that vests pursuant to this Section 5B shall be paid as soon as
administratively practicable after the Vesting Date for the then-current
Performance Period and in all events no later than March 15 of the calendar year
following the end of the calendar year in which the applicable Triggering Event
occurs. For purposes of this Agreement, “Disabled” or “Disability” means (i) the
inability of Participant to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months or (ii) the receipt of income replacements by
Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, for a period of not
less than three (3) months under the accident and health plan of the Company,
the Partnership or an applicable Affiliate thereof.


6. Change of Control. Upon a Change of Control, with respect to then-outstanding
amount of Performance Cash, all applicable Performance Measures will be deemed
achieved at the maximum levels applicable to such Performance Cash and all such
Performance Cash shall automatically vest in full. Any Performance Cash that
vests pursuant to this Section 6 shall be paid as soon as administratively
practicable after the Change of Control and in all events no later than March 15
of the calendar year following the end of the calendar year in which the Change
of Control occurs.


7. Withholding. The Company, the Partnership or an applicable Affiliate will
withhold any taxes due from Participant’s grant as the Company, the Partnership
or an applicable Affiliate determines is required by law, which, in the sole
discretion of the Committee, may include withholding cash or a number of Units
that would otherwise be delivered in settlement thereof or otherwise payable to
Participant.
8. Acceptance and Acknowledgement. Participant hereby accepts and agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and any subsequent amendment or amendments thereto, as if it had been set forth
verbatim in this Award.



--------------------------------------------------------------------------------



Participant shall be deemed to have timely accepted this Agreement and the terms
hereof if Participant has not explicitly rejected this Agreement in writing to
the Partnership within sixty (60) days after the Grant Date. Participant hereby
acknowledges receipt of a copy of the Plan, this Agreement and Appendix A.
Participant has read and understands the terms and provisions thereof, and
accepts the Performance Cash subject to all of the terms and conditions of the
Plan and this Agreement. Participant acknowledges that there may be adverse tax
consequences upon the vesting or payment of the Performance Cash or disposition
of any Units that may be delivered in settlement of the vesting of Performance
Cash and that Participant has been advised to consult a tax advisor prior to
such vesting, payment or disposition.
9. Plan and Appendix Incorporated by Reference. The Plan and Appendix A are
incorporated into this Agreement by this reference and are made a part hereof
for all purposes; provided, however, that, in the event of a conflict between
the Plan and this Agreement or between the Plan and Appendix A, the Plan shall
control.
10. Restrictions. This Agreement and Participant’s interest in the Performance
Cash granted by this Agreement are of a personal nature and, except as expressly
provided in this Agreement or the Plan, Participant’s rights with respect
thereto may not be sold, mortgaged, pledged, assigned, alienated, transferred,
conveyed or otherwise disposed of or encumbered in any manner by Participant.
Any such attempted sale, mortgage, pledge, assignment, alienation, transfer,
conveyance, disposition or encumbrance shall be void, and the Partnership and
its Affiliates shall not be bound thereby.




NUSTAR ENERGY L.P.
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner




By: /s/ Bradley C. Barron 
        Bradley C. Barron
        President & Chief Executive Officer









--------------------------------------------------------------------------------





APPENDIX A


1. No Guarantee of Tax Consequences. None of the Board, the Company, the
Partnership or any Affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to Participant (or to any person claiming through or
on behalf of Participant) or assumes any liability or responsibility with
respect to taxes and penalties and interest thereon arising hereunder with
respect to Participant (or to any person claiming through or on behalf of
Participant).


2. Successors and Assigns. The Partnership and its Affiliates may assign any of
their respective rights under this Agreement and it shall be binding and inure
to the benefit of such successors and assigns. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon Participant and
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Performance Cash may be transferred by will or the laws of descent or
distribution.


3. Governing Law. The validity, construction and effect of this Agreement shall
be determined by the laws of the State of Delaware without regard to conflict of
laws principles.


4. No Rights as Unitholder. Neither Participant nor any person claiming by,
through or under Participant with respect to the Performance Cash shall have any
rights as a unitholder of the Partnership (including, without limitation, voting
rights) unless and until the Performance Cash vests and is settled by the
delivery of Units.


5. Amendment. The Committee has the right to amend or alter this Agreement
and/or the Performance Cash; provided, that no such amendment shall adversely
affect Participant’s material rights under this Agreement without Participant’s
consent.


6. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon Participant any right to be retained in any position, as an
Employee, Consultant or Director of the Company, the Partnership or any
Affiliate thereof. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company, the Partnership or any
Affiliate thereof to terminate Participant’s service at any time, with or
without Cause.


7. Notices. Any notice required to be delivered to the Partnership under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal offices. Any notice required to be delivered to
Participant under this Agreement shall be in writing and addressed to
Participant at Participant’s address as then shown in the records of the
Company, the Partnership or the applicable Affiliate. Any party hereto may
designate another address in writing (or by such other method approved by the
Partnership) from time to time.


8. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by such party to the Committee for review. The resolution of
such dispute by the Committee shall be final and binding on the parties hereto.







--------------------------------------------------------------------------------



9.  Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.







--------------------------------------------------------------------------------



APPENDIX B
Target Group



Crestwood Equity Partners LPDCP Midstream, LPEnable Midstream Partners,
L.P.Energy Transfer LPEnLink Midstream, LLCEnterprise Products Partners,
LPGenesis Energy, L.P.Magellan Midstream Partners, L.P.MPLX LPNuStar Energy
L.P.ONEOK, Inc.Plains All American Pipeline, L.P.Targa Resources Corp.






